                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                            Case No. 16-43021

 Warren J Williams
                                                   Chapter 7

 Debtor(s).                                        Judge Phillip J. Shefferly

          STATEMENT OF CREDITOR REGARDING CORPORATE OWNERSHIP

☐      The following entities directly or indirectly own 10% or more of any class of the
Creditor’s equity interest

           Name:
           Address:

           Name:
           Address:

           Name:
           Address:

          (for additional names, attach an addendum to this form)

☒      There are no entities that directly or indirectly own 10% or more of any class of the
Creditor’s equity interest

I declare under penalty of perjury that the foregoing is true and correct.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant




  16-43021-pjs        Doc 144    Filed 02/05/19     Entered 02/05/19 11:39:32      Page 1 of 1
